NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                 HARPER J. SIMPSON,
                  Claimant-Appellant,

                             v.
                ERIC K. SHINSEKI,
         SECRETARY OF VETERANS AFFAIRS
                Respondent-Appellee.
                __________________________

                        2011-7096
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-1566, Judge Alan G.
Lance, Sr.
             __________________________

               Decided: September 30, 2011
                __________________________

      HARPER J. SIMPSON, Beaver Falls, Pennsylvania, pro
se.

 MEREDYTH COHEN HAVASY, Trial Attorney, Commercial
 Litigation Branch, Civil Division, United States Depart-
   ment of Justice, of Washington, DC, for respondent-
 appellee. With her on the brief were TONY WEST, Assis-
SIMPSON   v. DVA                                         2


  tant Attorney General, JEANNE E. DAVIDSON, Director,
and TODD M, HUGHES, Deputy Director. Of counsel on the
brief was MICHAEL J. TIMINSKI, Deputy Assistant General
 Counsel, United States Department of Veterans Affairs,
                   of Washington, DC.
               __________________________

  Before DYK, CLEVENGER, and REYNA, Circuit Judges.
PER CURIAM.

    Harper Simpson is a Vietnam hero who sustained
various injuries during the Vietnam War. This case
concerns his claim for increased disability benefits pursu-
ant to post-traumatic stress disorder (“PTSD”). Mr.
Simpson appeals the decision of the Court of Appeals for
Veterans Claims (“Veterans Court”) that affirmed the
denial of his PTSD claim for an extraschedular rating.
Simpson v. Shinseki, No. 09-1566, 2010 WL 4825279 (Vet.
App. Nov. 23, 2010) (“Veterans Court Opinion”). We
affirm the decision of the Veterans Court.

                    I.   BACKGROUND

    Mr. Simpson served on active duty in the United
States Army from August 1966 to August 1968. During
this time, he engaged in heavy and prolonged combat in
Vietnam and received a Bronze Star with Valor for hero-
ism, an Army Commendation Medal with Valor, the
Combat Infantryman’s Badge, and two awards of the
Purple Heart for wounds received in combat. He was
treated in both 1967 and 1968 for residuals of shell frag-
ment wounds. Mr. Simpson described his Vietnam ex-
periences to include moving among the piles of enemy
dead; searching bodies for intelligence information;
searching his fallen friends for personal effects to be
3                                           SIMPSON   v. DVA


returned to their families; and loading those same friends
onto helicopters.

    Upon his return to the United States, Mr. Simpson
married his wife, Phylis Ann Davenport, on March 14,
1969. Mr. Simpson served in the Army Reserve from
1973 to 1977, mostly as a recruiter. He left the reserves
in 1977, less than a year after an assignment where Mr.
Simpson acted as an aggressor in a training exercise. Mr.
Simpson was unable to move after the firing session
began and could not move until an hour after the exercise
was over.

    Mr. Simpson began treatment for PTSD in November
2000. There are three events that Mr. Simpson and those
providing him treatment believe are the origin stressors
for his service-connected PTSD. The first two stressors
relate to the two combat events where he sustained
injuries. The third event was Mr. Simpson watching one
of his friends cut in half by a crashing helicopter’s blade
during battle. “My PTSD began with nightmares in
country [Vietnam] and continued sporadically for the next
30 years. [In a]pproximately 1984 [my] condition began to
worsen and I finally sought [sic] assistence in November
2000.” Simpson, VA Form 21-526, Part B, Section III, No.
11 (April 5, 2001), located in Record Before the Agency at
769.

    Mr. Simpson stated in 2001 that since his discharge
from the reserves, he had 23 documented jobs, with 15
months being the longest term at any one particular place
of employment. On April 29, 2001, Mr. Simpson resigned
from his employment as a Licensed Embalmer and Fu-
neral Director. On the same day, Mr. Simpson applied for
compensation for his PTSD. He later started working for
the Florida Department of Children and Family Services
SIMPSON   v. DVA                                          4


as a Child Abuse Investigator. In 2002, Mr. Simpson
accepted a new position giving basic health seminars. In
2003, Mr. Simpson began working for the State of Florida
writing disaster plans, including plans for possible bioter-
rorism events. As part of his duties in this position, Mr.
Simpson was responsible for nearly 250 people for three
days in a special needs shelter. This led to a heart attack
and hospitalization, which his medical care providers
attributed to his PTSD.

    Mr. Simpson first applied for a PTSD claim for ser-
vice-connected disability benefits in 2001. On February
19, 2002, the Regional Office (“RO”) rated Mr. Simpson
with a 30 percent rating for his PTSD, using his assigned
global assessment of functioning (“GAF”) score of 70-75. 1
Mr. Simpson disagreed with the disability rating and filed
a written disagreement with the Department of Veteran
Affairs (“DVA”) for review by a Decision Review Officer at
the RO. In September 2002, the RO confirmed the 30
percent rating after receiving more evidence from Mr.
Simpson. Mr. Simpson appealed the RO’s decision to the
Board of Veterans’ Appeals (“Board”), which remanded
the claim so that Mr. Simpson could be provided with a
hearing. After the hearing in September 2003, the claim
returned to the Board.

    On February 11, 2004, the Board granted Mr. Simp-
son an increased disability rating of 50 percent. Mr.
Simpson appealed this decision to the Veterans Court.
The Veterans Court remanded so that the Board could
provide adequate reasons or bases for its decision and to

   1    A GAF score of 71-80 requires transient and ex-
pectable reactions to psychosocial stressors and no more
than slight impairment in social, occupational, or school
functioning. Simpson Notice of Disagreement of April 8,
2002, located in Record Before the Agency at 670.
5                                            SIMPSON   v. DVA


address whether Mr. Simpson was entitled to an extra-
schedular evaluation under 38 C.F.R. § 3.321(b). The
Board remanded to the RO, which then granted a Travel
Board hearing upon Mr. Simpson’s request. The hearing
took place on June 30, 2005. In September 2005, the
Board again remanded his claim so that the RO could
obtain additional evidence in support of Mr. Simpson’s
claim, including additional DVA treatment records and
another medical examination, and to consider the appro-
priateness for an extraschedular evaluation.

   On April 19, 2006, the DVA Appeals Management
Center increased Mr. Simpson’s rating to 70 percent 2 .
Mr. Simpson appealed the 70 percent decision to the
Board on January 18, 2007, requesting a 100 percent

    2   The schedule of ratings for mental disorders un-
der 38 C.F.R. § 4.130 provides the following indicators for
a 70 percent disability rating:

        Occupational and social impairment,
        with deficiencies in most areas, such
        as work, school, family relations,
        judgment, thinking, or mood, due to
        such symptoms as: suicidal ideation;
        obsessional rituals which interfere
        with routine activities; speech inter-
        mittently illogical, obscure, or irrele-
        vant;    near-continuous     panic    or
        depression affecting the ability to
        function independently, appropriately
        and effectively; impaired impulse con-
        trol (such as unprovoked irritability
        with periods of violence); spatial dis-
        orientation; neglect of personal ap-
        pearance and hygiene; difficulty in
        adapting to stressful circumstances
        (including work or a worklike setting);
        inability to establish and maintain ef-
        fective relationships.
SIMPSON   v. DVA                                        6


rating. In March 2007, the Board remanded Mr. Simp-
son’s claim because it determined that the RO had not
considered Mr. Simpson’s entitlement to service connec-
tion for a cardiac disorder secondary to PTSD or a total
rating based on individual unemployability due to ser-
vice-connected disabilities, as directed in the Board’s
September 2005 remand. On October 24, 2007, the DVA
Appeals Management Center issued a Supplemental
Statement of the Case, where it denied Mr. Simpson’s
claim for a rating above 70 percent.

    In December 2007, Mr. Simpson submitted an addi-
tional statement regarding his claim and provided details
describing his relationship with his son, who had recently
died in a boating collision. The Disabled American Veter-
ans provided Mr. Simpson counsel for the Board’s review
of the record that the DVA Appeals Management Center
provided. On March 12, 2008, the Board remanded Mr.
Simpson’s claim to the RO because the Veterans Law
Judges who conducted the 2003 and 2005 hearings had
retired. A third hearing was conducted in July 2008,
again with counsel from the Disabled American Veterans
representing Mr. Simpson, and the case thereafter re-
turned to the Board. The Board denied Mr. Simpson’s
claim for an increased disability rating under a schedular
rating or an extra-schedular rating on August 22, 2008.

     Mr. Simpson appealed as a pro se litigant before the
Veterans Court. In its reply brief, the government as-
serted that Mr. Simpson had abandoned all arguments
other than the extraschedular rating claim. The Veterans
Court addressed the extraschedular rating claim and
affirmed the Board’s determination that no extraschedu-
lar consideration was required. Veterans Court Op. “In
this case, the Board decision thoroughly discussed the
appellant’s symptoms and the applicable rating criteria in
7                                          SIMPSON   v. DVA


determining that he was not entitled to either a schedular
rating of 100% or referral for an extraschedular rating.”
Id. at *3.

   Mr. Simpson timely appealed the judgment of the
Veterans Court to this Court.

                     II. DISCUSSION

                A. STANDARD OF REVIEW

    Except to the extent that an appeal from the Veterans
Court’s decision presents a constitutional issue, this
Court “may not review (A) a challenge to a factual deter-
mination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C.
§ 7292(e)(1). In other words, we generally lack jurisdic-
tion to review challenges to the Board's factual determi-
nations. See, e.g., Johnson v. Derwinski, 949 F.2d 394,
395 (Fed. Cir. 1991). With regard to statutory interpreta-
tion, 38 U.S.C. § 7292(d)(1) provides:

       The Court of Appeals for the Federal Cir-
       cuit shall decide all relevant questions of
       law, including interpreting constitutional
       and statutory provisions. The court shall
       hold unlawful and set aside any regulation
       or any interpretation thereof (other than a
       determination as to a factual matter) that
       was relied upon in the decision of the
       Court of Appeals for Veterans Claims that
       the Court of Appeals for the Federal Cir-
       cuit finds to be—
SIMPSON   v. DVA                                         8


               (A) arbitrary, capricious, an abuse
                   of discretion, or otherwise not
                   in accordance with law.


             B. THE VETERANS COURT DECISION

    In order to receive compensation for disabilities, a
veteran must establish that an injury is ser-
vice-connected. See 38 U.S.C. § 1110. Once a disability is
found to be service-connected, “[t]he 1945 Schedule for
Rating Disabilities will be used for evaluating the degree
of disabilities in claims for disability compensation,
disability and death pension, and in eligibility determina-
tions.” 38 C.F.R. § 3.321(a). Generally, evaluating a
disability using the corresponding or analogous diagnostic
codes contained in the rating schedule is sufficient. See
38 C.F.R. §§ 4.20 and 4.27.

    When the veteran does not meet the schedular re-
quirements for the requested disability compensation
rating, the regulations provide for another review of a
veteran’s claim in exceptional cases. For exceptional
cases, the assignment of extraschedular ratings are
authorized: “[T]he Under Secretary for Benefits or the
Director... is authorized to approve on the basis of the
criteria set forth in this paragraph an extraschedular
evaluation commensurate with the average earning
capacity impairment due exclusively to the service-
connected disability or disabilities.”       38 C.F.R.
§ 3.321(b)(1).

    The Veterans Court utilized a three-step process to
determine whether an extraschedular rating was war-
ranted. In the first step, the Board or the RO must de-
termine whether the schedular evaluations for the
9                                            SIMPSON   v. DVA


service-connected disability are inadequate. 3 Thun v.
Peake, 22 Vet. App. 111, 115 (2008). The second step
requires the RO or the Board to determine whether the
record exhibits other related factors such as “marked
interference with employment” and “frequent periods of
hospitalization.” Id. The third step determines whether
an extraschedular rating should be assigned. Id. Here,
the Veterans Court found that Mr. Simpson’s claim did
not reach the second or third steps because the first step,
a threshold question, was not met. Veterans Court Op. at
*3.

    In this case, the Board analyzed the evidence of re-
cord and found that Mr. Simpson did not meet the 100
percent rating criteria for PTSD. Id. The Board based its
determination primarily because his disability did not
interfere with his work beyond the interference contem-
plated by a 70 percent rating. Id. Because this is a
factual determination, we have no jurisdiction to review
Mr. Simpson’s claim. 38 U.S.C. § 7292(e)(1).

    In his brief, Mr. Simpson states that the Veterans
Court has denied him due process and that this is “the
main issue of this appeal.” Appellant. Br. 7. Mr. Simpson
apparently claims he was denied due process when the
RO failed to use its own manuals and directives in deter-
mining his compensation. In its reply brief, the govern-
ment asserts that Mr. Simpson’s due process claim is
essentially one of statutory interpretation, not a constitu-
tional claim. We agree that the question before this Court
is not a constitutional issue. We further determine that

    3   Although the Board decided Mr. Simpson’s appeal
prior to Thun, the Veterans Court determined that the
Board’s analysis was not clearly erroneous. The Veterans
Court then conducted its review of the Board’s analysis
using the Thun analysis. Veterans Court Op.
SIMPSON   v. DVA                                    10


any argument regarding statutory interpretation is
without merit. Accordingly, we dismiss Mr. Simpson’s
appeal for lack of jurisdiction and affirm the November
23, 2010 decision of the Veterans Court.


                      AFFIRMED

   Each party shall bear its own costs.